 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          BRUCE RUNYAN et al.,                              CASE NO. C18-915 MJP

11                                  Plaintiffs,               ORDER DENYING STIPULATED
                                                              MOTION FOR STAY
12                  v.

13          MTC TRANSPORTATION, INC. et
            al.,
14
                                    Defendants.
15

16

17          This matter comes before the Court on the Parties’ Stipulated Motion to Stay the Case.

18   (Dkt. No. 52.) Having reviewed the motion and the remaining record, the Court DENIES the

19   motion.

20          The case schedule that the parties now seek to change was set by the Court after

21   reviewing the Parties’ joint status report and discovery plan submitted on September 21, 2018.

22   (Dkt. No. 14.) The Court’s order setting trial date and related dates explicitly states “[t]he Court

23   will alter these dates only upon good cause shown.” (Dkt. No. 14 at 2.)

24


     ORDER DENYING STIPULATED MOTION FOR STAY - 1
 1           The parties now seek to alter the Court’s schedule “so the parties can focus their efforts

 2   on settlement discussions, without incurring additional attorneys’ fees and expenses that will be

 3   required to comply with the current case schedule . . . .” (Dkt. No. 52 at 1-2.) This does not

 4   constitute good cause within the meaning of the Court’s scheduling order.

 5           The parties are free to engage in settlement discussions and to settle at any time, but the

 6   Court cannot make its trial schedule dependent on an anticipated timeline for these discussions.

 7   The parties are free to submit a revised motion with a more detailed explanation of the reasons

 8   why the Court should extend the current deadlines. However, on the record currently before the

 9   Court, there is insufficient reason to justify a delay.

10

11           The clerk is ordered to provide copies of this order to all counsel.

12           Dated October 4, 2019.



                                                               A
13

14
                                                               Marsha J. Pechman
15                                                             United States District Judge

16

17

18

19

20

21

22

23

24


     ORDER DENYING STIPULATED MOTION FOR STAY - 2
